Order filed January 26,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00009-CV
                                                    __________
 
                                         IN
RE JAMES DE MOSS

 
                                         Original
Mandamus Proceeding
 

 
O
R D E R
Relator, James De Moss, has brought a mandamus action against the Honorable Brooks
Hagler, judge of the 259th District Court of Jones County, Texas, seeking an
order from this court ordering Judge Hagler to issue an order of final disposition
pertaining to relator’s bill of review.  It does not appear that relator served
a copy of the petition for writ of mandamus on the real party in interest.  The
clerk of this court is forwarding a copy of the petition to the attorney
general’s office as the attorney for the real party in interest, the Texas
Department of Criminal Justice.
The
real party in interest, the Texas Department of Criminal Justice, is requested
to file a response to relator’s petition for writ of mandamus with our court on
or before February 27, 2012.  In the interim, if this court receives written notice
that relator’s bill of review has been finally disposed of by the trial court,
we will deny the petition for writ of mandamus as moot because the relief
requested by relator will have already occurred.  
 
                                                                                    PER
CURIAM
January 26, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.